Order, Supreme Court, New York County (Lorraine Miller, J.), entered on or about July 27, 1995, which held plaintiffs motion for summary judgment on his cause of action for account stated in abeyance pending receipt of a report from a Special Referee, unanimously affirmed, without costs.
Defendant’s answer and counterclaims raises an issue as to whether he immediately objected to plaintiffs invoices and demanded a fuller accounting of the services rendered and expenses incurred than is provided in the invoices. Concur— Milonas, J. P., Kupferman, Ross, Williams and Tom, JJ.